Citation Nr: 1112521	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a timely notice of disagreement (NOD) was received regarding the effective date assigned in a February 2003 rating decision for a separate 10 percent rating for left forearm scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.  The Veteran's various decorations for his active service include a Purple Heart Medal and a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the RO has framed the issue on appeal in terms of whether the Veteran submitted a timely NOD with respect to the effective date assigned in a February 2003 rating decision for a grant of service connection for left forearm scars.  The Board notes that the presence of these scars was noted in the April 1971 rating decision granting service connection for residuals of a shell fragment wound of the left arm, but a separate compensable rating was not granted for the scars at that time.  In the February 2003 rating decision, the RO purported to grant service connection for the left forearm scars and assigned a separate 10 percent rating for the scars, effective August 20, 2002.  Therefore, the Board has determined that the issue on appeal is more appropriately framed as stated on the title page.


FINDING OF FACT

The Veteran did not submit an NOD within one year of the February 2003 letter notifying him of the February 2003 rating decision assigning an effective date for the grant of a separate 10 percent rating for left forearm scars.  







CONCLUSION OF LAW

The Veteran did not file a timely NOD with regard to the effective date assigned in a February 2003 rating decision for a separate 10 percent rating for left forearm scars.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.



Legal Criteria

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except in the case of simultaneously-contested claims, a claimant or his or her representative must file an NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the Veteran was mailed a letter in February 2003, informing him of various decisions made in a February 2003 rating decision; to include that he had been granted a separate 10 percent rating for left forearm scars, effective August 20, 2002.  The letter notified the Veteran that he had one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107 ("Your Rights to Appeal Our Decision") explaining his right to appeal.

The Board notes at this point that an NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result; while special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201.  

In an April 2003 letter, the Veteran disagreed with the February 2003 denial of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, he did not mention his disagreement with the effective date assigned for the award of a separate 10 percent rating for left forearm scars.  In October 2003, the Veteran submitted a substantive appeal with regard to the issue of entitlement to service connection for PTSD.  At that time, the Veteran also expressed his disagreement with the 10 percent disability rating assigned in the February 2003 rating decision for left forearm scars.  However, the Veteran did not express his disagreement with the effective date assigned.  In January 2004, the Veteran submitted a substantive appeal with regard to the issue of the disability rating assigned for his left forearm scars.  However, again, he did not express disagreement with the effective date assigned for that disability.  In a February 2004 statement, the Veteran withdrew all pending appeals with the exception of his appeal for entitlement to service connection for PTSD.  

In an October 2006 statement, the Veteran expressed his disagreement with the effective date assigned in the February 2003 rating decision for the separate 10 percent rating for left forearm scars.  Later in October 2006, the RO sent the Veteran a letter informing him that his notice of disagreement with regard to the effective date issue was not timely as it was not received within one year of the February 2003 rating decision notification letter. 

A careful review of the record is negative for any correspondence from the Veteran that could be construed as a timely NOD with the effective date assigned in the February 2003 rating decision.  The Veteran was clearly informed of his appellate rights with regard to that decision as evidenced by the NODs filed with respect to other issues addressed in the February 2003 rating decision.   

The Board notes that the Veteran has submitted several statements indicating that he should be entitled to an earlier effective date for his left forearm scars due to the fact that his DD Form 214 was not formally amended to include the issuance of his Purple Heart Medal until April 2001.  The Board finds that this argument is not relevant to the issue of whether the Veteran's NOD for an earlier effective date was timely filed.

Based on the facts described above, the Board finds that the Veteran did not submit a timely notice of disagreement with respect to the effective date assigned for the separate 10 percent rating for left forearm scars.


ORDER

As the Veteran did not file a timely notice of disagreement with regard to the effective date assigned in a February 2003 rating decision for a separate 10 percent rating for left forearm scars, his appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


